Bleckley, Justice.
1. The necessary expense of clearing land is not the sole criterion in estimating damages resulting from a misrepresentation as to its being already cleared at the time of a sale of the premises. The value of the land in its actual condition is pertinent evidence ; for that value is what the purchaser gets for his money. If by reason of the timber which the land has upon it, and which is removed in clearing ; or if by reason of the scarcity of woodlands in the neighborhood, or for other cause, the identical land in question happens to be as valuable uncleared as it would be if cleared, surely the purchaser is damaged less by the misrepresentation than he would be damaged if this equality of values did not exist. Indeed, in a clear case of such equality, it is difficult to see how he would be damaged at all, unless he purchased for some special purpose connected with the particular site or location, requiring cleared land to effectuate it, and unless that purpose was made known to the vendor at or before the making of the contract. Even then, the value of the land in its actual condition would, we conceive, be one of the elements to be regarded in fixing the amount of the damages. There was no error in admitting evidence on this point. The question propounded to the witness was not objected to as leading. It was the answer which was objected to, not the question.
2. What length of time elapsed between the purchase and the act of taking possession was not shown. Without some light on this interval, the custom or patronage of the *669mill when possession was first taken by the purchaser; could well be rejected as evidence tending to prove the falsehood of the vendor’s representations concerning the custom or patronage at the time of sale. Besides, it is to be observed that while the plea of partial failure of consideration alleges damage by reason of misrepresentation as to the cleared land, it does not aver any damage whatever from the misrepresentation touching the mill. The latter misrepresentation is, therefore, not in the case on this plea, but only on the equitable matter of rescisión ; and to be available for rescisión, there would have to be evidence that the mill was a main inducement to the purchaser, which evidence is wholly wanting. The consequence is, that even if there was error in rejecting the offered testimony in respect to this custom or patronage when possession was first taken, this error, in view of the pleadings' and the shortness of proof, was not sufficiently material to call for a new trial.
3. In looking at the substantial merits of the case, as well • as at the charge of the court touching the vendor’s representations as to the quantity of cleared land, the state of the testimony must be considered. The defendant testifies that he looked at a .part of the premises, chiefly where the land was uncleared. The plaintiff testifies that in the first overtures of purchase, the defendant told him he had looked at the land and was satisfied. This conversation occurred in Upson county where the plaintiff resided, and where the defendant sought him for the express purpose of negotiating for the property. The defendant does not deny that he .then and there told the plaintiff that he had looked at the land and was satisfied, nor does he intimate that he informed the plaintiff that his inspection was limited in fact to, a part of the premises. The trade was afterwards consummated in Atlanta, and it was there that the defendant, according to his own testimony, was deceived and misled by the plaintiff’s misrepresentation as to the number of acres cleared. In Upson, the plaintiff made no representation on the subject, but the defendant, in that inter*670view, used language calculated to produce the impression that he was trading on his own judgment; for he told the plaintiff that he had seen the land and was satisfied with it. This statement, so far as apj)ears, was left to stand; no modification of it is hinted. Now, under these circumstances, if he intended not to rely on his own judgment when the contract was closed in Atlanta, but to depend on the plaintiff’s representations in respect to the number of acres cleared, he ought to have said as much before the transaction was concluded. He should have erased the impression which his words used in Upson were likely to produce, and substituted another and more correct impression on the plaintiff’s mind. As he failed to do so, the representations complained of, whether viewed as a matter of fact or matter of opinion, were immaterial. Certainly.they were not cause for reducing the debt, (and this is enough to uphold the charge of the court), if the jury believed them matter of opinion only ; and every one knows that in the practical affairs of'life, such expressions very often impart nothing beyond conjecture or a loose mental estimate.
4. The request to charge was ambiguous as to the nature of the relief which would follow the enumerated facts, and the pleas of the defendant urged both legal and equitable relief — to-wit: partial cancellation of the debt because of partial failure of consideration, and a rescisión of the contract, that is, total cancellation of the debt. So loose a charge might have misled the jury. The court is not obliged to heed a request which is wanting in proper certainty. If the instructions had been given as requested, the jury might have chosen between the two modes of relief, whereas the true law would give them no choice but confine them to the former.
Judgment affirmed.